Citation Nr: 1608476	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability for service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1965 to June 1967 and June 1971 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Appeals Management Center in Washington, D.C. (AMC).  

In the March 2011 rating decision, the AMC granted service connection for an anxiety disorder.  The Veteran then appealed the initial evaluation for his anxiety disorder and raised the issue of TDIU in connection with that claim.  In a November 2013 decision, the Board denied the Veteran's claim for an increased evaluation for an anxiety disorder and remanded the Veteran's TDIU claim for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that a remand is necessary in order to obtain a social and industrial survey.  While the AOJ obtained examinations for the Veteran's TDIU claim in January 2015, the reports did not address the combined effect of his service-connected disabilities on his ability to engage in any type of full-time employment.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability, both singularly and cumulatively.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims folder. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




